PER CURIAM.
This case concerns post-divorce litigation. The husband, pro se, appeals. However, we are unable to reach the merits of the *925case because his brief, in all respects, fails to comply with A.R.App.P., Rule 28.
This court has stated on many occasions that a party who fails to comply with Rule 28 places himself in a perilous position. Stover v. Alabama Farm Bureau Insurance Co., 467 So.2d 251 (Ala.1985). In such a situation, this court may dismiss the appeal pursuant to Rule 2, A.R.App.P. Alternatively, we may simply affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1985). After a review of the husband’s brief, as well as the record on appeal, we choose to affirm the judgment of the trial court.
This case is due to be affirmed.
AFFIRMED.
All the Judges concur.